DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment, filed 5/19/22, has been entered. Claims 1-20 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-11, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (WO 2019164499 (IDS) - using US counterpart US 20210332659 for ease of citing) in view of Porta (US 20140361497) and in view of Ornelaz et al. (US 20210079756 - (PCT filing date: 11/14/2017)).
Regarding claims 1, 10, and 17: Fripp discloses a method for forming a seal in a wellbore, a sealing apparatus, and a system for forming a seal comprising positioning an expandable metal sealing element 15 in the wellbore or disposing the expandable metal sealing element on a conduit 10 (Figs. 1, 2; abstr.; [0023], [0043]). Fripp discloses that the expandable metal sealing element comprises a reactive metal and is disposed in a location (Figs. 1, 2, 4; abstr.; [0023], [0043], [0044]). Fripp discloses actuating a washout prevention element 20 ([0043]). Fripp discloses contacting the expandable metal sealing element with a fluid that reacts with the reactive metal to produce a reaction product having a volume greater than the reactive metal (Figs. 1, 2, 4; abstr.; [0023], [0043], [0044]). Fripp discloses allowing the washout prevention element to prevent at least a portion of the reaction product from flowing away from the location (Figs. 1, 2, 4; abstr.; [0023], [0043], [0044]). 
However, Fripp does not explicitly disclose that the washout prevention element includes a degradable restraint that prevents expansion before actuation, that the washout prevention element expands, when actuated, to a diameter to contact the wellbore wall, and that actuation includes degrading the restraint. Porta discloses a washout prevention element 420, 422 that includes a restraint 432 that prevents expansion before actuation and that the washout prevention element expands, when actuated, to a diameter to contact the wellbore wall (Fig. 4B; [0042], [0044]). Porta does not explicitly disclose that the retainer is degradable and that actuation includes degrading the restraint. Ornelaz discloses that restraints 702, 706 can be degradable and allow actuation when degraded (Fig. 7A; [0042]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have substituted Fripp’s washout prevention element with the washout prevention element, taught by Porta, and to have substituted Porta’s retention means with the degradable retention means of Ornelaz. As Fripp discloses elements 20 that can prevent material from moving past the elements (i.e. could serve as a washout prevention element), as Porta teaches a washout prevention element 420, 422 (i.e. can prevent material from moving past the elements and thus could serve as a washout prevention element) that has a retainer and when actuated expands to contact a wellbore wall or surface, as Ornelaz discloses that retention elements can be degraded to allow actuation, and as washout prevention elements (anti-extrusion elements) and degradable restraints are notoriously well known in the art, it would have been within routine skill to substitute a specific washout element configuration and specific degradable restraint selected from a finite list of washout prevention elements and restraints. Such a simple substitution would have been predictable with no unexpected results and with a reasonable expectation of success. 
Regarding claims 2, 11, and 18: Fripp, as modified by Porta and Ornelaz, discloses that the washout prevention element comprises a cup seal (Porta - Fig. 4B; [0042], [0044]). 
Regarding claim 8: Fripp discloses that the reactive metal comprises a metal selected from the group consisting of magnesium, calcium, aluminum, tin, zinc, beryllium, barium, manganese, and any combination thereof ([0027]). 
Regarding claim 9: Fripp discloses that the reactive metal comprises a metal alloy selected from the group consisting of magnesium-zinc, magnesium-aluminum, calcium-magnesium, aluminum-copper, and any combination thereof ([0027], [0028]).
Claims 1-3, 10-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (WO 2019164499 (IDS) - using US counterpart US 20210332659 for ease of citing) in view of Gruetzmann et al. (US 20130056228) and in view of Ornelaz et al. (US 20210079756 - (PCT filing date: 11/14/2017)).
Fripp and Ornelaz disclose the invention substantially as claimed and as discussed above.
Regarding claims 1, 10, and 17: Fripp discloses a method for forming a seal in a wellbore, a sealing apparatus, and a system for forming a seal comprising positioning an expandable metal sealing element 15 in the wellbore or disposing the expandable metal sealing element on a conduit 10 (Figs. 1, 2; abstr.; [0023], [0043]). Fripp discloses that the expandable metal sealing element comprises a reactive metal and is disposed in a location (Figs. 1, 2, 4; abstr.; [0023], [0043], [0044]). Fripp discloses actuating a washout prevention element 20 ([0043]). Fripp discloses contacting the expandable metal sealing element with a fluid that reacts with the reactive metal to produce a reaction product having a volume greater than the reactive metal (Figs. 1, 2, 4; abstr.; [0023], [0043], [0044]). Fripp discloses allowing the washout prevention element to prevent at least a portion of the reaction product from flowing away from the location (Figs. 1, 2, 4; abstr.; [0023], [0043], [0044]). 
However, Fripp does not explicitly disclose that the washout prevention element includes a degradable restraint that prevents expansion before actuation, that the washout prevention element expands, when actuated, to a diameter to contact the wellbore wall, and that actuation includes degrading the restraint. Gruetzmann discloses a washout prevention element 112 that includes a restraint 106 that prevents expansion before actuation and that the washout prevention element expands, when actuated, to a diameter to contact the wellbore wall (Figs. 8-11; [0026], [0027]). Gruetzmann does not explicitly disclose that the retainer is degradable and that actuation includes degrading the restraint. Ornelaz discloses that restraints 702, 706 can be degradable and allow actuation when degraded (Fig. 7A; [0042]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have substituted Fripp’s washout prevention element with the washout prevention element, taught by Gruetzmann, and to have substituted Gruetzmann’s retention means with the degradable retention means of Ornelaz. As Fripp discloses elements 20 that can prevent material from moving past the elements (i.e. could serve as a washout prevention element), as Gruetzmann teaches a washout prevention element 112 (i.e. can prevent material from moving past the elements and thus could serve as a washout prevention element) that has a retainer and when actuated expands to contact a wellbore wall or surface, as Ornelaz discloses that retention elements can be degraded to allow actuation, and as washout prevention elements (anti-extrusion elements) and degradable restraints are notoriously well known in the art, it would have been within routine skill to substitute a specific washout element configuration and specific degradable restraint selected from a finite list of washout prevention elements and restraints. Such a simple substitution would have been predictable with no unexpected results and with a reasonable expectation of success. 
Regarding claims 2, 11, and 18: Fripp, as modified by Gruetzmann and Ornelaz, discloses that the washout prevention element comprises a cup seal. Cooper also teaches a washout prevention element 68, 70, 86, 88 and that the washout prevention element comprises a cup seal (Gruetzmann - Figs. 8-11; [0026], [0027]). 
Regarding claims 3 and 12: Fripp, as modified by Gruetzmann and Ornelaz, discloses that the washout prevention element comprises a swellable elastomer (Gruetzmann - Figs. 8-11; [0026]; claim 11). 
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Claims 1,  are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (WO 2019164499 (IDS) - using US counterpart US 20210332659 for ease of citing), Gruetzmann et al. (US 20130056228), Ornelaz et al. (US 20210079756 - (PCT filing date: 11/14/2017)), as applied to claim 1 above and further in view of Jakkula et al. (US 20190249509).
Fripp, Gruetzmann, and Ornelaz disclose the invention substantially as claimed and as discussed above.
Regarding claims 4 and 13: Fripp, as modified by Gruetzmann and Ornelaz, does not explicitly disclose that the washout prevention element comprises an absorbent polymer. Jakkula discloses that a washout prevention element can comprise an absorbent polymer ([0025]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have substituted a washout prevention element comprising an absorbent polymer, as taught by Jakkula, for the apparatus of Fripp, as modified by Gruetzmann and Ornelaz. As Fripp and Gruetzmann disclose swellable seal elements, it would have been within routine skill to have selected a swellable element comprising an absorbent polymer from a finite list of swellable elements (i.e. elements taught by Fripp,  Cooper, and Jakkula). Such a simple substitution would have been predictable with no unexpected results and with a reasonable expectation of success. 
Claims 5-6, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (WO 2019164499 (IDS) - using US counterpart US 20210332659 for ease of citing), Gruetzmann et al. (US 20130056228), Ornelaz et al. (US 20210079756 - (PCT filing date: 11/14/2017)), and Jakkula et al. (US 20190249509), as applied to claim 4 above, and further in view of Brezinski et al. (US 20050092485).
Fripp, Gruetzmann, Ornelaz, and Jakkula disclose the invention substantially as claimed and as discussed above.
Regarding claims 5 and 14: Fripp, as modified by Gruetzmann, Ornelaz, and Jakkula, does not explicitly disclose that the washout prevention element further comprises a bladder. Brezinski discloses that a washout prevention element can comprise a bladder ([0010], [0093]. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have substituted a washout prevention element comprising a bladder, as taught by Brezinski, for the apparatus of Fripp, as modified by Gruetzmann, Ornelaz, and Jakkula. As Fripp, Gruetzmann, Jakkula, and Brezinski disclose swellable seal elements, it would have been within routine skill to have selected a swellable element comprising a bladder from a finite list of swellable elements (i.e. elements taught by Fripp,  Gruetzmann, Jakkula, and Brezinski). Such a simple substitution would have been predictable with no unexpected results and with a reasonable expectation of success. 
Regarding claims 6, 15, and 19: Fripp, as modified by Gruetzmann, Ornelaz, Jakkula, and Brezinski, discloses that the washout prevention element comprises an inflatable bladder and a gas-emitting material (Brezinski - [0106]). 
Claims 7, 16, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Fripp et al. (WO 2019164499 (IDS) - using US counterpart US 20210332659 for ease of citing), Gruetzmann et al. (US 20130056228), Ornelaz et al. (US 20210079756 - (PCT filing date: 11/14/2017)), as applied to claims 1, 10, and 17, above and further in view of Clemens et al. (US 20110073310).
Fripp, Gruetzmann, and Ornelaz disclose the invention substantially as claimed and as discussed above.
Regarding claims 7, 16, and 20: Fripp, as modified by Gruetzmann and Ornelaz, does not explicitly disclose that the washout prevention element comprises two rows of petals. Clemens discloses that a washout prevention element (anti-extrusion layer) can comprise a two rows of petals (Figs. 8A-8C). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the washout prevention element of Fripp, as modified by Gruetzmann and Ornelaz, to comprise two rows of petals as taught by Clemens to nest together in the running position and in the deployed position cooperate to substantially fill the entire cross section of the wellbore to prevent extrusion of the sealing assembly.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AlA. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of US Pat. No. 10,961,804. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claims 1- 20, of the instant application, are fully encompassed the subject matter of claims 1-20 of US Pat. No. 10,961,804.
Response to Arguments
Applicants’ amendments and arguments, filed 5/19/2022, with respect to the rejections of claims 1-20 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants’ arguments have been considered but are moot because the arguments do not apply to any of the reference combinations being used in the current rejection.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
7/11/2022